DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 110179598 A) in view of Audet (US 3,779,095).
For claim 1, Liu discloses a robot 10 comprising: 
a main body 111, the main body including: 
a wheel (fig. 1); and 
a wheel motor (driving motor), the wheel motor being configured to move the wheel; and 
a seating body 112, the seating body including: 
a seat (fig. 1); 
[an armrest 113 includes a steering housing] (page 4, lines 19 – 21, armrest is provided with a button of a plurality of control functions), but does not explicitly disclose the steering housing including an upper portion having an opening and an inner space; and 
a steering configured to steer the robot by controlling the wheel motor, the steering being at least partially disposed within the steering housing, the steering including: 
a steering body including an upper portion and a lower portion; and 
an elevator accommodated in the inner space of the steering housing, the elevator being connected to the lower portion of the steering body and being configured to move the steering body, 
wherein the upper portion of the steering body includes a handle, the handle being configured to pass through the opening of the steering housing, and 
wherein the lower portion of the steering body is accommodated in the inner space.
Audet discloses a housing 15, the housing including: 
an upper surface 12 having an opening 11; 
[an inner space defined in the housing] (fig. 2, inner space formed by control surface 12, control base 16 and rods 62, 64, 66, 68); 
[a steering being at least partially disposed within the steering housing] (fig. 2), a steering body 13, 14 including an upper portion 13 and a lower portion 14, the upper portion of the steering body including a handle 13, [the handle being configured to pass through the opening of the steering housing] (fig. 2); and 
an elevator 18, 20, 22, 36, 38, 40, 56, 68, 70, 72 [accommodated in the inner space of the armrest] (fig. 2), [the elevator being connected to the lower portion of the steering body and configured to move the steering body] (fig. 2, col. 2, lines 5 – 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the steering and housing of Audet within the armrest of Liu to allow for an improved responsive control device, thus improving overall control of the vehicle.
For claim 2, Liu modified as above discloses the robot [wherein the armrest includes a recess portion, and 
wherein the steering housing is provided in the recess portion of the armrest] (in view of the modification above, fig. 3 of Liu and fig. 2 of Audet).
For claims 3 and 15, Liu modified as above discloses the robot wherein the steering further comprises an inner cover 74 connected to the steering body, 
[wherein the inner cover is provided in the inner space of the steering housing, and 
wherein the inner cover is configured to block the opening of the steering housing when the steering body ascends] (fig. 2 of Audet).
For claim 5, Liu modified as above discloses the robot [wherein a height of the inner space of the steering housing is greater than a height the steering body] (fig. 2 of Audet).
For claim 11, Liu discloses a robot 10 comprising: 
a main body 111, the main body including: 
a wheel (fig. 1); and 
a wheel motor (driving motor), the wheel motor being configured to move the wheel; and 
a seating body 112, the seating body including: 
a seat (fig. 1); 
[a first armrest 113 includes a steering housing] (page 4, lines 19 – 21, armrest is provided with a button of a plurality of control functions), 
[a second armrest, the second armrest including an accessory] (fig. 1, shown as a tray); but does not explicitly disclose the steering housing the steering housing including: 
an upper portion having an opening; and an inner space; and 
a steering configured to steer the robot by controlling the wheel motor, the steering being at least partially disposed within the steering housing, the steering including: 
a steering body including an upper portion and a lower portion; and 
an elevator accommodated in the inner space of the steering housing, the elevator being connected to the lower portion of the steering body and being configured to move the steering body,
wherein the upper portion of the steering body includes a handle, the handle being configured to pass through the opening of the steering housing, and
wherein the lower portion of the steering body is accommodated in the inner space.
Audet discloses a housing 15, the housing including: 
an upper surface 12 having an opening 11; 
[an inner space defined in the housing] (fig. 2, inner space formed by control surface 12, control base 16 and rods 62, 64, 66, 68); 
[a steering being at least partially disposed within the steering housing] (fig. 2), a steering body 13, 14 including an upper portion 13 and a lower portion 14, the upper portion of the steering body including a handle 13, [the handle being configured to pass through the opening of the steering housing] (fig. 2); and 
an elevator 18, 20, 22, 36, 38, 40, 56, 68, 70, 72 [accommodated in the inner space of the armrest] (fig. 2), [the elevator being connected to the lower portion of the steering body and configured to move the steering body] (fig. 2, col. 2, lines 5 – 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the steering and housing of Audet within the armrest of Liu to allow for an improved responsive control device, thus improving overall control of the vehicle.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Audet (US 3,779,095) in view of Liu (CN 110179598 A).
For claim 18, Audet discloses a robot, comprising: 
a housing 15, the housing including: 
an upper surface 12 having an opening 11; 
[an inner space defined in the housing] (fig. 2, inner space formed by control surface 12, control base 16 and rods 62, 64, 66, 68); 
a steering body 13, 14 including an upper portion 13 and a lower portion 14, the upper portion of the steering body including a handle 13; and 
an elevator 18, 20, 22, 36, 38, 40, 56, 68, 70, 72 [accommodated in the inner space of the armrest] (fig. 2), [the elevator being connected to the lower portion of the steering body and configured to move the steering body] (fig. 2, col. 2, lines 5 – 7), but does not explicitly disclose a seating body including a seat; and the housing is an armrest.
	Hofer discloses a wheelchair comprising [an armrest 113 provided with a drive circuit or battery pack components such as, for example, the armrest 113 is provided with a button of a plurality of control functions and the corresponding control circuit] (page 4, lines 19 – 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a wheelchair with an armrest of Liu with the control device of Audet to allow for improved control of the wheelchair, while providing for a more ergonomic position of the steering.	
For claim 19, Audet modified as above discloses the robot according to claim 18, further comprising an inner cover 74 [connected to the steering body] (fig. 2), [wherein the inner cover is provided in the inner space of the armrest] (fig. 2), and 
[wherein the inner cover is configured to block the opening of the armrest when the steering body ascends] (fig. 2, via the springs).

Allowable Subject Matter
Claim 4, 6 – 10, 12 – 14, 16, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “the elevator configured to “allow the handle to descend from the first position to a second position below the opening”; “an elevator motor, and a lever”; “a display rotatably connected to the steering housing”; “the accessory includes a sub steering, the sub steering is configured to steer the robot by controlling the wheel motor”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4364047 – comprising a control lever switch for vehicles, such as wheelchairs;
US-4296361 – comprising a joystick for a wheelchair;
US-3990319 – comprising an electrical control device having a lever and knob; and
US-3814199 – comprising a wheelchair; a control unit; and housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB D KNUTSON/Primary Examiner, Art Unit 3611